— Judgment of the Supreme Court, Kings County (Kooper, J.), rendered February 16, 1982, affirmed.
Having failed to object to any portion of the court’s instructions to the jury, defendant has not preserved his claims for appellate review (see People v Gonzalez, 97 AD2d 423; CPL 470.05, subd 2). Moreover, the interest of justice does not require that we reach the asserted error in failing to charge identification or in referring to whether the jury believed the alibi to be true. There was no real identification issue in the case and the totality of the alibi charge did not shift the burden of proof to the defendant. Lazer, J. P., Brown, Boyers and Fiber, JJ., concur.